
	

113 HR 4272 IH: Forest Access in Rural Communities Act
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4272
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Walden introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To stop implementation and enforcement of the Forest Service travel management rule and to require
			 the Forest Service to incorporate the needs, uses, and input of affected
			 communities before taking any travel management action affecting access to
			 units of the National Forest System derived from the public domain, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Forest Access in Rural Communities Act.
		2.Conditions on Forest Service access travel management actions for units of the National Forest
			 System derived from the public domain
			(a)DefinitionsIn this section:
				(1)Access travel management actionThe term access travel management action means any Forest Service action regarding a unit of the National Forest System that—
					(A)will, or can reasonably be expected to, alter public access to National Forest System lands of the
			 unit, including any change in access using motorized vehicles or
			 nonmotorized means resulting from—
						(i)the decommissioning in whole or in part of a road, trail, or combination road and trail system;
						(ii)a change in the status of a road as open or closed; or
						(iii)a change in forest road densities; and
						(B)requires the preparation of an environmental impact statement or environmental assessment under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.).
					(2)Affected countyThe term affected county means—
					(A)a political subdivision of a State whose boundaries contain National Forest System lands of a unit
			 of the National Forest System affected by an access travel management
			 action; or
					(B)a political subdivision of a State adjacent to a political subdivision of a State described in
			 subparagraph (A).
					(3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
				(4)Travel management ruleThe term travel management rule refers to subparts A, B, and C of part 212 of title 36, Code of Federal Regulations, and subparts
			 A and B of part 261 of such title.
				(5)Unit of the National Forest SystemThe terms unit of the National Forest System and unit are limited to a unit of the National Forest System derived from the public domain.
				(b)Prohibition on implementation or enforcement of travel management ruleImmediately upon the enactment of this Act, the Secretary shall cease all implementation and
			 enforcement of the travel management rule for units of the National Forest
			 System derived from the public domain.
			(c)Consultation with and concurrence of affected counties
				(1)ConsultationAs a condition on the preparation of an environmental impact statement or environmental assessment
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et
			 seq.) for a proposed access travel management action, the Secretary shall
			 consult with each affected county for the purpose of incorporating the
			 needs, uses, and input of affected counties.
				(2)ConcurrenceThe Secretary may not implement an access travel management action unless and until the Secretary—
					(A)complies with the consultation requirement imposed by paragraph (1); and
					(B)obtains the concurrence of each affected county for implementation of the access travel management
			 action.
					
